  Case: 1:14-cv-06308 Document #: 235 Filed: 04/15/19 Page 1 of 2 PageID #:5725



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAMONT HALL,                                  )
                                              )
                    Plaintiff,                )
             vs.                              ) No. 14 CV 6308
                                              )
ARTHUR FUNK, M.D.,and                         ) Hon. Matthew F. Kennelly
WEXFORD HEALTH SOURCES, INC.                  )
                                              )
                                              )
                    Defendants.               )

                                 NOTICE OF APPEAL

      Notice is hereby given that Defendant, Wexford Health Sources, Inc., appeals

to the United States Court of Appeals for the Seventh Circuit from this Court’s

Memorandum Opinion and Order of March 18, 2019 (Dkt. No. 234), the judgment

entered by this Court on April 16, 2018 (Dkt. No. 211), all relevant underlying

decisions, and all interlocutory orders.


                                  Respectfully submitted,
                                  CUNNINGHAM, MEYER & VEDRINE, P.C.

                                  By: /s/ Chad M. Skarpiak

Michael R. Slovis
Chad M. Skarpiak
CUNNINGHAM, MEYER & VEDRINE, P.C.
1 East Wacker Drive, Suite 2200
Chicago, Illinois 60601
Tel: (312) 578-0049
mslovis@cmvlaw.com
cskarpiak@cmvlaw.com




                                      Page 1 of 2
  Case: 1:14-cv-06308 Document #: 235 Filed: 04/15/19 Page 2 of 2 PageID #:5726



                             Certificate of Service

The undersigned attorney hereby certifies that on April 15, 2019, he electronically
filed the foregoing document with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to counsel of record.

                                                  /s/ Chad M. Skarpiak




                                    Page 2 of 2
